Case 1:20-cr-00051-PAB Document 1 Filed 02/18/20 USDC Colorado Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-0051-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. SHAWN MICHAEL SHELTON,

      Defendant.



                                      INDICTMENT


The Grand Jury charges:

                                        COUNT 1

      On or about October 23, 2019, in the State and District of Colorado, the

defendant, SHAWN MICHAEL SHELTON, knowing he had previously been convicted of

a crime punishable by imprisonment for a term exceeding one year, knowingly

possessed a firearm and ammunition, in and affecting interstate and foreign commerce.

      All in violation of Title 18, United States Code, Section 922(g)(1).


                             FORFEITURE ALLEGATION

      1.      The allegations contained in Count 1 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

the provisions of Title 18, United States Code, Section 924(d) and Title 28, United

States Code, Section 2461(c).
Case 1:20-cr-00051-PAB Document 1 Filed 02/18/20 USDC Colorado Page 2 of 4




       2.     Upon conviction of the violation(s) described in paragraph 1 above, the

defendant shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 924(d) and Title 28, United States Code, Section 2461(c), any firearm and

ammunition involved in the commission of the offense, including but not limited to the

following: (1) SCCY 9mm handgun with serial number 322242; and (2) the recovered

ammunition.

       3.     If any of the property described in paragraph 2 above, as a result of any

act or omission of the defendant:

              a)     cannot be located upon the exercise of due diligence;
              b)     has been transferred or sold to, or deposited with, a third
                     party;
              c)     has been placed beyond the jurisdiction of the Court;
              d)     has been substantially diminished in value; or
              e)     has been commingled with other property which
                     cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek

forfeiture of any other property of said defendant up to the value of the forfeitable

property.




                                             2
Case 1:20-cr-00051-PAB Document 1 Filed 02/18/20 USDC Colorado Page 3 of 4




                                        A TRUE BILL:

                                        Ink signature on file in Clerk’s Office
                                        FOREPERSON
JASON R. DUNN
United States Attorney

By: s/Rajiv Mohan
Rajiv Mohan
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
Fax: 303-454-0406
E-mail: Rajiv.Mohan@usdoj.gov
Attorney for Government




                                    3
Case 1:20-cr-00051-PAB Document 1 Filed 02/18/20 USDC Colorado Page 4 of 4




                                    1
